Citation Nr: 9903126	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 
through April 1947.

This appeal arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which increased the evaluation of the 
veteran's lumbosacral strain from 10 percent to 20 percent, 
denied a rating for varicose veins of the left leg in excess 
of 40 percent, and denied TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's lumbosacral strain is manifested by 
limitation of forward flexion of the lumbar spine to 50 
degrees; hyperextension limited to 20 degrees, and lateral 
flexion of 30 degrees bilaterally, with no limitation of 
rotation.  The veteran demonstrates pain on motion and on 
palpation of the lower back, and exhibits marked limitation 
of forward bending, loss of lateral motion, and osteo-
arthritic changes (degenerative joint disease) of the lumbar 
spine. 

3.  The veteran's service-connected disabilities, standing 
alone, do not prevent him from securing and following a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.19, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5295 (1998)

2.  The criteria for award of a total disability rating for 
compensation purposes, based on individual unemployability 
(TDIU), have not been met.  38 U.S.C.A. §§ 501, 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.340(a), 4.15, 4.16, 4.19, 
4.25, 4.71a, DC 5295, 4.104, DC 7120 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral Strain.

The veteran has requested an increased rating for lumbosacral 
strain.  Since this condition was previously service 
connected and rated, and the veteran is asserting that a 
higher rating is justified due to an increase in severity of 
the disability, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  This obligation was satisfied by the June 1996 
examination at the VA Medical Center (VAMC) in Lexington, 
Kentucky, described below and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (emphasis added).  However, the Board 
must also consider the history of the veteran's injury, as 
well as the current clinical manifestations of its residuals 
and the overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.

Service connection for chronic lumbar strain was initially 
granted in a January 1948 rating decision, which found that 
this condition was related to a strain which the veteran 
incurred or aggravated when he fell off of a truck during his 
active duty Army service.  At the same time, the RO denied 
service connection for congenital "pelvic tilt" and 
shortening of the right leg, and also denied service 
connection for traumatic arthritis of the spine.  

The veteran was provided with a general medical examination 
at the Lexington VAMC in June 1996.  He complained of very 
severe back pain, which "often lays him up so that he 
virtually cannot leave the bed."  He reported that this pain 
was constant, and that palpation of the lower back always 
produced tenderness in that region.  The veteran asserted 
that he was forced to quit his job as a truck driver "a few 
years ago" because of his severe back pain and knee pain 
(related to nonservice-connected degenerative joint disease).  
On examination, the VA physician noted that forward flexion 
of the lumbar spine was limited to 50 degrees, with pain.  
Hyperextension (backward flexion) was limited to 20 degrees 
(with the normal reported by the physician as 30 degrees), 
and lateral bending (flexion) was limited to 30 degrees 
bilaterally.  There was no limitation of rotation.  "[V]ery 
substantial wincing" was reported upon moderate palpation of 
the lower lumbar spine.

The veteran's lower extremities were noted to have very 
prominent (service-connected) varicose veins over the left 
calf and the left posterior aspect of the left thigh, with 
fine varicosities above both ankles, the left more so than 
the right.  Additionally, substantial pain on flexion of the 
knees and slight lateral instability of the knees was noted, 
secondary to the "quite severe degenerative joint disease of 
the knees."  The veteran was unable to squat, and could only 
come to a "half-squat," due to a combination of his service 
connected back condition and his nonservice-connected knee 
condition.  The examiner diagnosed: (1) chronic lumbosacral 
back strain; (2) degenerative joint disease of both knees 
with some lateral instability of both knees; (3) markedly 
enlarged varicosities of the veins in the left calf and in 
the left thigh; (4) tremor at rest, but not on motion of the 
right upper extremity, Parkinson's disease to be ruled out; 
(5) left facial weakness; (6) degenerative joint disease of 
the lumbar spine; and (7) mild lumbar spondylosis per X-ray.

In connection with the veteran's claim, the RO also obtained 
VA outpatient treatment summaries dated from April 1995 
through May 1997.  These showed regular complaints of knee 
and back pain, typically treated with non-steroidal anti-
inflammatory drugs (NSAIDs), and include diagnoses of chronic 
lower back pain and degenerative joint disease.  In a 
November 1996 visit to the Lexington VAMC's ambulatory care 
clinic, the veteran advised the treating physician that he 
had "tried to get a job but unable b[ecause] cannot stand 
for > 15 min. at a time."  He also reported decreased 
ability to ambulate secondary to his back and knee pain. 
April 1997 treatment notes indicate the veteran's report that 
he was "doing fairly well," although he continued to have 
back pain.

A July 1997 letter from the veteran's private physician 
reports that the veteran suffers from varicose veins in his 
left lower extremity, advanced osteoarthritis of the right 
knee, and "degenerative joint disease of the lumbosacral 
spine with marked reduction of his mobility."

In September 1997, the veteran testified at a personal 
hearing at the RO.  He noted that he wore a TENS unit for his 
back pain, and formerly used a back brace, although he had 
discontinued wearing it because it no longer fit properly.  
He reported muscle spasms in the back after about 15 minutes 
of activity, and stated that he could not lift more than 20 
pounds.  He reported great difficulty in bending over to tie 
shoes, or any other activity.  He advised that he left his 
last job, as a truck driver, in 1986, after his "back just 
got so bad that I couldn't stand it no more."

The RO has rated the residuals of the veteran's back injury 
as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5295, 
which evaluates lumbosacral strain.  A 20 percent rating is 
appropriate where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion (unilaterally), in a 
standing position.  Assignment of a 40 percent evaluation, 
the maximum schedular rating, requires severe disability, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, so some of the above with abnormal mobility on 
forced motion.

A review of the medical evidence above demonstrates that the 
veteran's chronic lumbosacral strain is manifested by 
limitation of forward flexion of the lumbar spine to 50 
degrees; hyperextension limited to 20 degrees, and lateral 
flexion of 30 degrees bilaterally, with no limitation of 
rotation.  The veteran demonstrates pain on motion and on 
palpation of the lower back, and exhibits limitation of 
forward bending, loss of lateral motion, and osteo-arthritic 
changes (degenerative joint disease) of the lumbar spine.  

The Board notes that the veteran's pain is an important 
disability factor that must be considered in rating his 
disabilities.  The veteran has consistently reported pain 
associated with his back, and there are objective findings of 
pathology in the lumbar region, including guarded movement, 
diminished range of motion, and "very substantial wincing" 
in the lower lumbar spine area upon palpation, which clearly 
account for some functional loss.  A body part which becomes 
painful on use must be regarded as seriously disabled when 
the pain is supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In the veteran's instance, 
the Board believes that the objective findings of loss of 
range of motion and pain during motion, combined with the 
veteran's subjective reports of pain during and consequential 
limitation of activities of daily living, provide a basis for 
the assignment of a maximum schedular evaluation of 40 
percent for lumbosacral strain under DC 5295.  See generally, 
38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Voyles v. Brown, 5 Vet. App. 451, 453 (1993).

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  However, with no evidence of 
vertebral fracture, ankylosis, or neurological findings 
associated with the veteran's condition, the Board concludes 
that a 40 percent evaluation is the maximum available under 
any related diagnostic code.

When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  In the present case, the Board 
notes that there has been no assertion or showing that the 
veteran's service-connected back disability has necessitated 
frequent periods of hospitalization.  The veteran has 
reported interference with employment due to back pain.  
However, while the veteran may no longer be employable as a 
truck driver due to his recurrent lower back strain, it does 
not appear that he is so severely restricted in his mobility 
or ability to interact with potential employers or the 
general public that he would be prevented from engaging in 
any substantially gainful employment.  The veteran's age and 
limited education may combine to make such employment 
unlikely, but these factors may not be considered in awarding 
service-connected compensation.  See, e.g., 38 C.F.R. § 4.19.  
The 40 percent rating awarded by this action is, of course, 
intended to compensate the veteran for the average reduction 
in earning capacity presented by his back disability.  See 
38 C.F.R. § 4.1.  In view of the above, the Board finds that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards" and is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 
Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II. Entitlement to TDIU.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  However, if there is only one service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one shall be 
ratable at 40 percent or more and there must be sufficient 
additional disability to bring the combined total to 70 
percent or more.  Id.  Nonservice-connected disabilities and 
previous unemployability are to be disregarded for rating 
purposes under this section.  However, "marginal 
employment", such as in a family business or sheltered 
workshop, or for income at or below the U.S. Department of 
Commerce, Bureau of the Census poverty level, shall not be 
considered substantially gainful.  Id.  Age may not be 
considered as a factor in evaluating service connected 
disability and unemployability associated with advancing age 
may not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19.

The veteran is presently service connected for lumbosacral 
strain, which is evaluated as 40 percent disabling (following 
the Board's action, above) under 38 C.F.R. § 4.71a, DC 5295, 
and varicose veins of the left lower extremity, which are 
evaluated as 40 percent disabling under 38 C.F.R. § 4.104, DC 
7120.  Using the Combined Ratings Table, the veteran's total 
disability is evaluated as 60 percent.  See 38 C.F.R. § 4.25, 
Table I.  Accordingly, he does not meet the requirements of 
38 C.F.R. § 4.16(a) for minimum combined ratings.  However, 
if the veteran's service-connected disabilities, standing 
alone, are sufficiently severe to prevent him from securing 
and following a substantially gainful occupation, he may 
still be granted a total disability rating on an extra-
schedular basis.  See 38 C.F.R. § 4.16(b).

The Board notes, at the outset, that the record contains no 
opinion by a qualified professional that the veteran is 
unemployable by reason of one or more of his service-
connected disabilities.  A statement from the veteran's 
private physician dated in July 1997 confirms that the 
veteran suffers from varicose veins (a service-connected 
condition), as well as advanced osteoarthritis of the right 
knee with marked reduction of his mobility.  However, the 
statement does not offer any opinion as to the veteran's 
employability or on the relative impact of his service-
connected varicose veins on the veteran's overall reduced 
mobility.

The history of the veteran's chronic lumbosacral strain has 
been noted above. Service connection for the veteran's 
varicose vein condition dates to an August 1964 rating 
decision, which noted that the veteran had no symptoms of 
varicose veins at the time of his induction into service in 
January 1943, but that mild varicosities of the left leg were 
noted on his separation physical examination in December 
1945.  The veteran's current 40 percent evaluation was 
assigned effective as of October 1984, at which time, 
although the veteran denied any complaints related to his 
varicose veins, the RO determined that clinical and objective 
evidence from a VA examination demonstrated moderately severe 
disability including large saccular varicosities over the 
left lower extremity, but not involving deep circulation.  A 
higher rating for this condition was considered and denied in 
a July 1996 rating decision, which also found that there was 
no secondary involvement of the deep circulation, and the 
veteran has not appealed that determination.

The veteran, who is 75, was employed as a truck driver during 
most of his adult life. His application for TDIU benefits was 
received by the RO in April 1996.  On the application, he 
reported retiring from his occupation in about 1981, when he 
was 57 (of note, a statement from the veteran to the RO 
received in February 1987 in connection with a prior claim 
indicates that he quit work in November 1985).  He reported 
on his current application that he left his last job at 
Cooper-Jarrett Truck Lines because of his disability, and was 
currently "unable to obtain employment due to back and 
varicose vein[s]."  However, he also indicated that he was 
not receiving any disability benefits related to his former 
employment.  At his RO hearing in September 1997, the veteran 
indicated that it was painful for him to drive because of his 
back and leg conditions, but that he lost his job (with 
Jarrett, presumably) due to the company's bankruptcy.  He 
reported trying to work at another, unnamed company, for a 
short period of time before concluding that he was physically 
unable to do so.  However, there is no indication that the 
veteran applied for disability benefits through the Social 
Security Administration, the Teamsters' Union (of which he 
was a member) or VA at that time.  The claims file also 
contains a July 1987 letter from the RO requesting that the 
veteran have his last employer complete a form verifying the 
circumstances of his employment and termination.  However, a 
completed form was never returned to VA.

As noted above, the veteran has clear and significant 
impairments from his varicose veins and back disability.  
Based on his testimony and the medical evidence of record, 
the Board finds that he can no longer be employed as a truck 
driver as a result of his lower back strain and varicose 
veins.  However, the veteran is still able to maintain an 
independent existence, and the evidence does not show that he 
is prevented from traveling to a place of employment or 
unable to interact with potential employers or the general 
public as a result of his service-connected disabilities.  
The veteran's age may make such employment unlikely, but this 
factor may not be considered in awarding service-connected 
compensation.  See, e.g., 38 C.F.R. § 4.19.

Based on the above, the Board finds that the evidence does 
not demonstrate that the veteran would be unable to secure 
and follow a substantially gainful occupation solely as the 
result of his service-connected disabilities.  The evidence 
does tend to indicate that the veteran would have difficulty 
in mobility and endurance while at work, and might suffer 
periodically from reduced reliability or productivity.  
However, these conditions are contemplated in and compensated 
by the 40 percent disability ratings currently assigned for 
the veteran's lumbosacral strain and for varicose veins of 
the lower extremities.  Accordingly, the Board finds that 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability must be denied.  
See 38 C.F.R. § 4.16.



ORDER

A rating of 40 percent, but no greater, for lumbosacral 
strain is granted.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 9 -


